856 F.2d 196
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sheila J. STUDER, Plaintiff-Appellant,v.C. Bradford KELLY, Individually & Professionally;  SuzanneKelly, Wife of C. Bradford Kelly;  Fred Shoemaker;Individually & Professionally;  Wife of Fred Shoemaker;Michael A. Rumer, Individually & Professionally;  CarolRumer, Wife of Michael A. Rumer;  John A. Fiocca,Individually & Professionally;  Wife of John A. Fiocca,Defendants-Appellants.
No. 88-3631.
United States Court of Appeals, Sixth Circuit.
Aug. 25, 1988.

Before LIVELY, RYAN and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.


2
A review of the record indicates that the judgment of the district court was entered May 27, 1988.  A Fed.R.Civ.P. 59(e) motion for reconsideration was served and filed on June 3, 1988.  This motion was served within the ten day period prescribed by Fed.R.Civ.P. 59(e) as computed by Fed.R.Civ.P. 6(a), and tolled the appeals period.  Fed.R.App.P. 4(a)(4).  The notice of appeal was filed July 11, 1988.  The Fed.R.Civ.P. 59(e) motion was denied by the district court on July 12, 1988.


3
This court lacks jurisdiction in the appeal.  Fed.R.App.P. 4(a)(4) provides that a notice of appeal filed before the disposition of a timely 59(e) motion "shall have no effect.  A new notice of appeal must be filed within the prescribed time measured from the entry of the order disposing of the motion...."  A timely notice of appeal is mandatory and jurisdictional.   Griggs v. Provident Consumer Discount Co., 459 U.S. 56, (1982);  Browder v. Director, Dep't of Corrections, 434 U.S. 257, (1978).


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(5), Rules of the Sixth Circuit.